Citation Nr: 1711375	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  14-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to January 18, 2013, and in excess of 20 percent thereafter for bilateral hearing loss.

2. Entitlement to an effective date prior to January 18, 2013 for the grant of service connection for tinnitus, as secondary to bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2014, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) regarding the issue of entitlement to an earlier effective date for the grant of secondary service connection for tinnitus, as well as another issue not presently before the Board.  A transcript of that proceeding is of record.

In his October 2014 and February 2015 substantive appeals, the Veteran requested Travel Board hearings for his bilateral hearing loss claim, and tinnitus claim, respectively.  Before the hearings were scheduled, the Veteran withdrew the hearing requests in correspondence from November 2015 and February 2016.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 CFR 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).








FINDINGS OF FACT

1.  The Veteran demonstrated Level II hearing acuity in his right ear and Level IV hearing acuity in his left ear in an April 2010 VA audiological examination. 

2.  The Veteran demonstrated Level VI hearing acuity in his right ear and Level V hearing acuity in his left ear in a July 2013 VA audiological examination.

3.  The Veteran demonstrated Level IX hearing acuity in his right ear and Level IX hearing acuity in his left ear in November 2014 VA audiological examination.

4.  On January 18, 2013, the RO received the Veteran's original claim of entitlement to service connection for tinnitus as secondary to bilateral hearing loss; there was no previous communication from the Veteran that could reasonably be construed as a formal or informal claim for service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to January 18, 2013 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (a), Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 20 percent from January 18, 2013 to November 12, 2014 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (a), Diagnostic Code 6100 (2016).

3.  The criteria for a disability rating of 60 percent, but not higher, for bilateral hearing loss from November 13, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (a), Diagnostic Code 6100 (2016).

4.  The criteria for an effective date prior to May 11, 2007 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.400(q) (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters dated February and March 2008, and June 2013, prior to the November 2011 and November 2013 rating decisions on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA audiological examinations in April 2010, July 2013, and November 2014.  At a DRO hearing in October 2014, the Veteran gave testimony regarding both issues on appeal.  In addition, the Veteran was afforded the opportunity to present testimony at a Travel Board hearing, but he declined. 

During the October 2014 DRO hearing, the Veteran identified a private audiological examination he underwent in June or July 2014.  However, no specific information was provided as to the medical professional who performed the examination, the date of the examination, or where the examination occurred.  The Veteran further stated he would submit the examination report following the hearing.  The record indicates the medical records submitted after the hearing do not contain the audiological examination identified at the hearing.  Instead, the private medical records address claims which are not presently before the board.  Furthermore, none of those records contained the audiological measurements required for rating hearing loss.  As such, the Board finds the Veteran did not adequately identify the record as required by 38 C.F.R. § 3.159 (c)(1)(i).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85 (d).  

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

At the outset, the board finds a procedural history of this claim is warranted.  The Veteran originally submitted an informal claim of entitlement to service connection for bilateral hearing loss in January 2008.  He subsequently filed a formal claim the following month.  The Board granted service connection in an October 2010 decision, and the RO implemented the Board decision in a November 2011 rating decision in which the Veteran's bilateral hearing loss was rated at 0 percent, effective February 27, 2008.  The Veteran submitted a notice of disagreement (NOD) in January 2012 but, before the RO issued an SOC on the issue, he also submitted a claim for an increased rating in January 2013.  In a November 2013 rating decision, the RO increased the Veteran's bilateral hearing loss rating to 20 percent, effective January 18, 2013.  In January 2014, having found a clear and unmistakable error in its November 2011 rating decision, the RO issued an interim rating decision, which granted service connection for bilateral hearing loss, effective January 15, 2008, the date the informal claim was received.  Then, in September 2014, the RO issued the SOC in response to the January 2012 NOD.  In it, the RO staged the bilateral hearing loss rating as non-compensable prior to January 18, 2013, and as 20 percent disabling thereafter.  The Veteran substantially appealed the SOC in October 2014, and the claim was certified to the Board in March 2015.

In response to his claim, the Veteran underwent a VA audiological evaluation in April 2010, in which the examination yielded the following puretone thresholds:

4/2010
HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
25
25
60
60
65
53
LEFT
25
25
60
65
70
55

The Veteran's speech recognition measured at 88 percent in the right ear and 80 percent in the left ear. 

Applying the values above to Table VI result in a Level II Roman numeral designation for the left ear, and a Level IV Roman numeral designation for the right ear.  Applying these results to Table VII, a 0 percent disability rating is warranted.  A rating under exceptional patterns of hearing impairment is inadequate here because not all of the puretone thresholds for the four specified frequencies are 55 or higher for either ear.  See 38 C.F.R. § 4.86 (a).  Similarly, neither ear shows a puretone threshold of 30 decibels or less at 1000 Hertz and a threshold of 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (b). 

The Veteran also underwent a VA examination in July 2013.  On that occasion, the Veteran's puretone thresholds, in decibels, were as follows: 

7/2013
HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
30
30
60
55
60
51
LEFT
30
45
65
65
65
60

Speech recognition was 72 percent in the right ear and 60 percent in the left ear. 

Applying the values from this examination to Table VI result in a Level V Roman numeral designation for the right ear and a Level VI Roman numeral designation for the left ear.  Applying these results to Table VII, a 20 percent disability rating is warranted.  As was the case in the previous examination, the puretone values did not meet the requirements of § 4.86.  As such, a rating under exceptional patterns of hearing impairment was not warranted. 

Most recently, the Veteran underwent a third VA examination in November 2014, which yielded the following puretone thresholds, in decibels: 

11/2014
HERTZ



500
1000
2000
3000
4000
AVERAGE
RIGHT
65
70
85
100
100
89
LEFT
65
75
90
100
100
91

The Veteran's speech recognition measured at 50 percent in the right ear and 52 percent in the left ear.

Under Table VI, the Veteran demonstrated a Level IX hearing impairment in the right ear, and a Level VIII hearing impairment in the left ear.  In this case, the Board notes that the puretone threshold for both ears at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or higher; as such, the Board must determine the Roman numeral designation for the Veteran's hearing loss, for each ear, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Under Table VIa, the Veteran demonstrated a Level VIII hearing impairment for his right ear and a Level IX hearing impairment in the left ear.  As such, the Board will use Table VI will be used to evaluate his right ear hearing impairment, and Table VIa to evaluate the Veteran's left ear hearing impairment, as this results in the higher numeral designations for each ear.  Applying these results to Table VII, a 60 percent disability rating is warranted for hearing loss. 

As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to an initial compensable rating prior to January 18, 2013 as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  Likewise, a disability rating in excess of 20 percent is not warranted from January 18, 2013 to November 12, 2014, the day before the VA examination which established an increase in the severity of the Veteran's bilateral hearing loss. 

However, resolving all doubt in the Veteran's favor, the Board finds a disability rating of 60 percent, but not higher, is warranted beginning on November 13, 2014, the date the VA examination demonstrating an increase in severity of the disability took place. 

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  The Board has found the Veteran to be credible.  Nevertheless, his statements do not show that he has greater hearing impairment than that shown on the audiological evaluations discussed above. 

The Board has considered whether the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability, hearing loss, is wholly and expressly contemplated by the schedular criteria.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.

Earlier Effective Dates

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (c).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

As awards of secondary service connection are not awards of increased compensation within the meaning of 38 U.S.C.A. § 5110, the effective date can be no earlier than the date of the claim for service connection on a secondary basis.  See Ellington v. Nicholson, 22Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hyp0ertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom. Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

By way of background, the record indicates the Veteran submitted a claim of service connection for tinnitus, as secondary to bilateral hearing loss, in January 2013.  The RO issued a rating decision in November 2013, in which it granted secondary service connection for tinnitus as 10 percent disabling, effective January 18, 2013.  The Veteran appealed the effective date of the grant of service connection in a December 2013 NOD.  He provided testimony regarding the issue at an October 2014 DRO hearing, and the RO issued an SOC denying entitlement to an earlier effective date in January 2015.  The Veteran substantially appealed the SOC in February 2015.  The issue was then certified to the Board in March 2015.

The Veteran and his representative argue he is entitled to compensation for his service-connected tinnitus since he first reported it in 2007.  Indeed, a VA audiology clinical note from July 2007 indicates he reported intermittent tinnitus.  However, there is no indication of intent to apply for service connection from that medical record.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding that the mere existence of medical records cannot be construed as an informal claim and some intent to apply for the benefit sought has to be shown).  As such, the July 2007 report of tinnitus is not an informal claim. 

In January 2008, the Veteran submitted an informal claim for bilateral hearing loss.  However, none of the communications from that date mention tinnitus or otherwise indicate intent to apply for service connection for tinnitus.  Likewise, the Veteran reported intermittent tinnitus during his April 2010 VA examination for bilateral hearing loss but only as part of his medical history.  In fact, the examiner noted there was no claim for tinnitus.  Tinnitus was again reported in a statement by the Veteran's private physician submitted in conjunction with the Veteran's January 2012 NOD appealing the non-compensable rating for bilateral hearing loss; the relevant sentence simply read "[a]dditionally, the Veteran reports tinnitus."  Given the foregoing, the Board finds none of the Veteran's communications prior to January 18, 2013 constitute a formal or informal claim of entitlement to service connection for tinnitus. 

Regarding the January 18, 2013 claim, the record indicates the VA Form 21-4138 containing the claim of entitlement to secondary service connection for tinnitus is missing.  Internal VA communications indicate the RO was not able to locate the Form 21-4138 prompting the January 18, 2013 date of claim in July 2013.  These communications also reveal that in October 2013 the VA Form was still missing.  The RO attempted to contact the Veteran to confirm tinnitus was being claimed but was unsuccessful.  Furthermore, the communications indicate the RO contacted the New York State Division of Veterans Affairs (NYDVA), the Veteran's representative, regarding the matter but they were not able to produce the claim document, and further stated they had not communicated with the Veteran since 2010.  

However, the Board also notes the RO developed the claim for tinnitus based on the claim submitted on January 18, 2013 despite its absence from the record.  The VCAA notice indicates the claim was submitted on that date.  The July 2013 VA examination was requested and performed based on that date.  Likewise, the rating decision granting secondary service connection, as well as the January 2015 SOC denying an earlier effective date, indicate the claim for service connection for tinnitus was received on January 18, 2013.  

As none of the Veteran's previous communications with VA constitute a claim, and as the record indicates a claim for entitlement to service connection for tinnitus was received on January 18, 2013, the Board finds that the Veteran's original claim for entitlement to service connection for tinnitus was received on January 18, 2013.  Further, as service connection for tinnitus was granted as secondary to the Veteran's service-connected bilateral hearing loss, the effective date can be no earlier than the date of the claim for secondary service connection for tinnitus was received, which is January 18, 2013.  Thus, entitlement to an effective date prior to January 18, 2013 for the grant of service connection for tinnitus is not warranted.















	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable disability rating prior to January 18, 2013, and in excess of 20 percent thereafter until November 12, 2014 for bilateral hearing loss is denied. 

The Board having determined that the Veteran's bilateral hearing loss warrants a 60 percent rating, but not higher, beginning November 13, 2014, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an effective date prior to January 18, 2013 for the grant of service connection for tinnitus is denied. 

 



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


